                    Case 19-30473            Doc 1       Filed 10/25/19 Entered 10/25/19 16:37:57                              Desc Main         10/25/19 4:36PM
                                                           Document     Page 1 of 11
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                4700 South Ashland LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  4700 S. Ashland                                                 500 W. Superior St., Suite 1407
                                  Chicago, IL 60609                                               Chicago, IL 60654
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Cook                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 1
                    Case 19-30473                Doc 1       Filed 10/25/19 Entered 10/25/19 16:37:57                             Desc Main         10/25/19 4:36PM

Debtor
                                                               Document     Page 2 of Case
                                                                                       11 number (if known)
          4700 South Ashland LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 19-30473            Doc 1        Filed 10/25/19 Entered 10/25/19 16:37:57                                 Desc Main             10/25/19 4:36PM

Debtor
                                                            Document     Page 3 of Case
                                                                                    11 number (if known)
         4700 South Ashland LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 3
                    Case 19-30473            Doc 1       Filed 10/25/19 Entered 10/25/19 16:37:57                                Desc Main          10/25/19 4:36PM

Debtor
                                                           Document     Page 4 of Case
                                                                                   11 number (if known)
          4700 South Ashland LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 25, 2019
                                                  MM / DD / YYYY


                             X   /s/ Patrick Kane                                                        Patrick Kane
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ JEFFREY C. DAN                                                       Date October 25, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 JEFFREY C. DAN
                                 Printed name

                                 Crane, Simon, Clar & Dan
                                 Firm name

                                 Suite 3705
                                 135 South LaSalle Street
                                 Chicago, IL 60603-4297
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     312-641-6777                  Email address      jdan@cranesimon.com

                                 06242750 IL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Case 19-30473   Doc 1   Filed 10/25/19 Entered 10/25/19 16:37:57   Desc Main
                          Document     Page 5 of 11
                      Case 19-30473                    Doc 1         Filed 10/25/19 Entered 10/25/19 16:37:57                                      Desc Main             10/25/19 4:36PM
                                                                       Document     Page 6 of 11

 Fill in this information to identify the case:
 Debtor name 4700 South Ashland LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS                                                                                Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Anna Nalls CPA PC                                                                                                                                                                $0.00
 3415 Church St.
 Evanston, IL 60203
 City of Chicago                                                                        Disputed                                                                                  $0.00
 121 N. LaSalle St.
 Chicago, IL 60602
 Illinois Secretary of                                                                                                                                                        $100.00
 State
 213 State Capitol
 Springfield, IL 62756
 Robert Chapman                                                                                                                                                             $5,890.00
 Chapman Spingola
 LLP
 190 S. LaSalle St.,
 #3850
 Chicago, IL 60603
 William J. Kane                                                                                                                                                          $25,000.00
 1700 Landmark
 Road
 Aurora, IL 60502
 William Platt                                                                          Disputed                                                                        $122,791.16
 Erwin Law LLC Attn:
 Daniel Hawkins
 4043 N.
 Ravenswood Ave.,
 #208
 Chicago, IL 60613




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-30473                    Doc 1          Filed 10/25/19 Entered 10/25/19 16:37:57               Desc Main   10/25/19 4:36PM
                                                                   Document     Page 7 of 11




                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      4700 South Ashland LLC                                                                      Case No.
                                                                                  Debtor(s)             Chapter    11




                                                     VERIFICATION OF CREDITOR MATRIX

                                                                                        Number of Creditors:                                  10




            The above-named Debtor(s) hereby verifies that the list of creditors is true and correct to the best of my
            (our) knowledge.




 Date:       October 25, 2019                                          /s/ Patrick Kane
                                                                       Patrick Kane/Manager
                                                                       Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
Case 19-30473   Doc 1   Filed 10/25/19 Entered 10/25/19 16:37:57   Desc Main
                          Document     Page 8 of 11
Anna Nalls CPA    PC 19-30473
               Case               Doc 1   Filed 10/25/19 Entered 10/25/19 16:37:57   Desc Main
3415 Church St.                             Document     Page 9 of 11
Evanston, IL 60203

        }
        b
        k
        1
        {
        C
        r
        e
        d
        i
        t
        o
        A
        s
        M
        a
        x




City of Chicago
121 N. LaSalle St.
Chicago, IL 60602




Cook County Treasurer
118 N. Clark
Suite 112
Chicago, IL 60602



First Midwest Bank, as successor in
interest to Bridgeview Bank Group
200 N. LaSalle St.
Chicago, IL 60601



Illinois Secretary of State
213 State Capitol
Springfield, IL 62756




Jillian Cole
Taft Stettinius & Hollister LLP
111 E. Wacker Dr., #2800
Chicago, IL 60601



Patrick Kane
500 W. Superior St., #1407
Chicago, IL 60654




Robert Chapman
Chapman Spingola LLP
190 S. LaSalle St., #3850
Chicago, IL 60603



William J. Kane
1700 Landmark Road
Aurora, IL 60502




William Platt
Erwin Law LLC Attn: Daniel Hawkins
4043 N. Ravenswood Ave., #208
Chicago, IL 60613
                 Case 19-30473                    Doc 1          Filed 10/25/19 Entered 10/25/19 16:37:57             Desc Main   10/25/19 4:36PM
                                                                  Document     Page 10 of 11



                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      4700 South Ashland LLC                                                                    Case No.
                                                                                 Debtor(s)            Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for 4700 South Ashland LLC in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Ashland Real Property Holdings, LLC

 PF Holdings (4700 Ashland) LLC




    None [Check if applicable]




 October 25, 2019                                                    /s/ JEFFREY C. DAN
 Date                                                                JEFFREY C. DAN
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for 4700 South Ashland LLC
                                                                     Crane, Simon, Clar & Dan
                                                                     Suite 3705
                                                                     135 South LaSalle Street
                                                                     Chicago, IL 60603-4297
                                                                     312-641-6777 Fax:312-641-7114
                                                                     jdan@cranesimon.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
Case 19-30473   Doc 1   Filed 10/25/19 Entered 10/25/19 16:37:57   Desc Main
                         Document     Page 11 of 11
